ACHESON, Circuit Judge.
The decree we have just rendered in the case of Neall v. Schrader, 72 Fed. 537, makes it unnecessary for us to consider the questions raised by the appeal of the Western Assurance Company. The views we have expressed in our opinion in the other case require a reversal of the decree of the court below in this case. In remanding this record, however, we will make no order with respect to the costs in the court below in the proceeding for the limitation of the liability of the owner of the Battler (No. 115 of 1893) 58 Fed. 704, but will leave the question of costs in that proceeding to the judgment of the district court
The decree of the district court is reversed.